___________

                                    No. 95-2700
                                    ___________

Oscar Leon Smith,                       *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
Shirley S. Chater,                      *
Commissioner of the Social              *           [UNPUBLISHED]
Security Administration,                *
                                        *
              Appellee.                 *

                                    ___________

                       Submitted:   January 12, 1996

                           Filed:   April 8, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, JOHN R. GIBSON and BOWMAN, Circuit
      Judges.

                                    ___________

PER CURIAM.


     Oscar Smith applied for Social Security disability insurance and
Supplemental Security Income benefits, alleging disability because of
problems with his back, shoulders and knees.        His application was denied
initially and on reconsideration, and Smith requested a hearing before an
Administrative Law Judge (ALJ).         The ALJ concluded that Smith was not
disabled, finding that Smith had a partial amputation of the right thumb,
hypertension     and   borderline   intellectual    function,   but     that   such
limitations did not preclude Smith from performing his past relevant work
as a sanitation worker.      After the Appeals Council denied review of the
ALJ's decision, Smith sought review by the District Court.            Both
parties filed motions for summary judgment.      The District Court1 granted
summary judgment in favor of the Commissioner, concluding that there was
substantial evidence to support the ALJ's determination that Smith's
alleged disability would not prevent him from returning to his previous
employment as a sanitation worker.    Specifically, the District Court found
compelling the testimony of Dr. Vance Crane, who concluded that Smith could
perform any and all types of work.         In addition, the District Court
rejected Smith's contention that his thumb impairment was disabling, noting
that Smith had worked for several years as a sanitation worker after his
thumb was amputated without any worsening of his condition.


     On appeal, Smith argues that the District Court erred in determining
that the ALJ's decision denying his benefits is supported by substantial
evidence.    Smith contends the medical evidence clearly establishes a mental
impairment, and that his amputated thumb and somatoform disorder2 qualify
as additional and significant work-related limitations that have rendered
him disabled and unable to return to his past work as a sanitation worker.


     After careful review of the record and the arguments of the parties,
we conclude that no error of law appears and that the decision of the
Commissioner denying disability benefits is supported by substantial
evidence on the record as a whole.         Concluding also that an extended
opinion by this Court would lack precedential value, we affirm the judgment
of the District Court on




     1
     The Honorable Jerry Cavaneau, United States Magistrate Judge
for the Eastern District of Arkansas, sitting by consent of the
parties pursuant to 28 U.S.C. § 636(c).
         2
        Somatoform disorder is a condition in which there are
"physical symptoms for which no physical cause can be found, and
for which there is definite or strong evidence that the underlying
cause is psychological."       One such somatoform disorder is
hypochondriasis. The American Medical Association Encyclopedia of
Medicine 923 (1989).

                                     -2-
the basis of its thorough and well-reasoned memorandum opinion.   See 8th
Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-